Citation Nr: 1034909	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty between  September 1981 and 
December 1984 and between May 1986 and October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In his October 2004 claim for service connection, the Veteran 
stated that he had "hip problems" as due to service.  In the 
June 2005 rating decision, the RO granted entitlement to  service 
connection for degenerative changes of the right hip, but denied 
entitlement to service connection for a left hip disorder.  While 
the Veteran perfected an appeal to the denial of entitlement to 
service connection for a left hip disorder, it was not until his 
submission of a VA Form 9 that he raised the issue of entitlement 
to an increased rating for degenerative changes of the right hip.  
Hence, the issue concerning the right hip is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records note complaints of, and 
treatment for, lower back pain, chronic right ankle pain, and 
bilateral hip pain.  In this regard, a January 1984 physical 
profile noted that the Veteran was to be placed on light duty due 
to chronic muscle spasms in the back.  A September 1998 treatment 
report noted the Veteran's complaints of left sided lower back 
pain which he had experienced for a week.  In December 1998 a 
lumbar X-ray showed evidence of mild degenerative changes.  The 
appellant was again treated for low back pain in July 2002.

Service treatment records further reflect that the Veteran 
sprained his right ankle in June 1994, and he was treated for 
right ankle pain through January 1995.  His treatment records 
also note complaints of bilateral hip pain in May and June 2000.  
The Veteran is service connected for degenerative joint disease 
of the right hip. 

In May 2005, the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran was evaluated for a low back 
strain in 1998, and that he complained of increased back pain in 
conjunction with his right hip pain prior to his release from 
active duty.  The examiner, however, did not discuss the December 
1998 findings of lumbar degenerative changes, and he failed to 
directly address whether the appellant still suffered from a low 
back disorder.  Moreover, the examiner failed to offer an opinion 
as to whether the Veteran's current complaints of back pain were 
related to service.  Hence, further development is in order.

Additionally, the May 2005 examiner noted that in 1994 the 
Veteran suffered a right ankle sprain that took a long time to 
heal.  The examiner, however, made no mention whatsoever of the 
Veteran's left hip.  The examiner stated only that the Veteran's 
right hip showed degenerative disease and that he provided a 
history of bilateral ankle sprain.  

In September 2006, a medical service corps officer, who is not a 
physician, provided  a statement in support of the Veteran's 
claim.  He  stated that the Veteran had significant 
musculoskeletal complaints, to include right ankle and lumbar 
spine complaints, secondary to injuries sustained while on active 
duty.  Without, however, knowing the professional background of 
the author it is difficult to evaluate the probative value of 
this statement.

Accordingly, the medical evidence of record is insufficient to 
make a determination on the Veteran's claims.  Where, after a 
review of the available evidence, VA determines that the evidence 
of record does not contain competent medical evidence to decide 
the claim, the Veteran must be provided with a medical 
examination when it is established that he suffered an injury in 
service.  38 C.F.R. § 3.159(c)(4)(B).  In this case, a lumbar 
strain, lumbar arthritis, a right ankle injury, and left hip pain 
were shown in service, however the available records do not 
contain sufficient evidence regarding any present disability of 
the Lumbar spine, left hip and right ankle.  

The Veteran must therefore be afforded a new VA examination in 
order to obtain an opinion as to whether any right ankle, left 
hip or lumbar spine disorder found is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
secure any necessary records which have not 
been previously secured for inclusion in the 
claims file.  This particularly includes any 
identified treatment records dating since the 
Veteran's separation from active duty.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate any identified records, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond

2.  The author of the September 2006 medical 
statement should be contacted and requested 
to provide VA with his medical credentials.

3.  The Veteran should be scheduled for an 
orthopedic examination, to be performed by a 
physician, in order to determine the severity 
and all manifestations of any right ankle, 
left hip and lumbar spine disorders.  The 
claims folders and a copy of this remand must 
be available to the examiners prior to entry 
of any opinions.  All indicated tests and 
studies should be completed and all clinical 
orthopedic and/or neurologic findings 
reported in detail.  

Based on a review of the claims file and 
examination findings the examiner must 
determine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that any 
right ankle, left hip or lumbar spine 
disorder is related to the appellant's 
service.  In preparing the requested 
opinions, the examining physicians must note 
the following: 

"It is due to" means 100 percent assurance of 
relationship.

"It is at least as likely as not" means 50 
percent or more.

"It is not at least as likely as not" means 
less than a 50 percent chance.

"It is not due to" means 100 percent 
assurance of non-relationship.

The examining physician is further advised 
that the term "at least as likely as not" or 
a "50-50 probability" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

If the examining physician is unable to 
provide an opinion, that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed right ankle, left hip 
or lumbar spine disability is unknowable.  
The examining physician is asked to attach a 
copy of their curriculum vitae to the report.

4.  The RO should advise the Veteran that it 
is his responsibility to report for all 
examinations scheduled by VA, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

5.  Thereafter, the RO must review the claims 
file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

